Citation Nr: 0015763	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-02 615	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pterygium.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active service during 1944 and 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Manila, the 
Republic of the Philippines.

In April 1998, the Board denied the veteran's claim of 
entitlement to service connection for arthritis and his 
request to reopen his claims of service connection for 
pterygium and hypertension.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 1999, the Court vacated the 
decision of the Board relating to the appellant's claims of 
service connection for pterygium and hypertension, and 
remanded these issues to the Board for readjudication.  The 
Court affirmed the Board's denial of the appellant's claim of 
service connection for arthritis.


REMAND

When VA is on notice of evidence that may prove new and 
material but has not been submitted, VA has a duty to notify 
a claimant who is trying to reopen his claim of the evidence 
that is necessary to complete his application.  See 38 
U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

In a Motion for Remand, General Counsel for VA acknowledged 
appellant's correspondence received in January 1971, wherein 
he reported treatment received at the Philippine General 
Hospital in Manila, the provincial hospital in Laguna, and 
from unnamed private physicians, following his separation 
from active service.  General Counsel stated that it appeared 
that the appellant placed VA on notice of evidence that could 
have completed his application for benefits but that the 
record did not include correspondence from VA advising him to 
obtain evidence from the sources he specifically identified, 
namely the Philippine General Hospital and the provincial 
hospital in Laguna.  The Court, in the memorandum decision of 
October 1999, agreed with this position.

The RO and the Board denied the appellant's claims to reopen 
based on the test for "material evidence" set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Court held that the Board's application of 
Colvin, supra, was prejudicial error because the appellant 
may benefit from readjudication of his application to reopen 
his claims of service connection for pterygium and 
hypertension.  In Bernard v. Brown, 4 Vet. App. 382 (1993) 
the Court noted that VA statutory and regulatory provisions 
establish extensive procedural requirements to ensure a 
claimant's rights to full and fair assistance and adju-
dication in the VA claims adjudication process and that a 
claimant must be afforded the full benefits of these 
procedural safeguards.  In order to ensure the appellant's 
receipt of due process, the Board concludes that his 
application to reopen claims of service connection for 
pterygium and hypertension under the criteria established by 
Hodge, supra, should be initially be considered by the RO.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should advise the appellant to 
obtain evidence from the sources he 
identified in correspondence of January 
1971, namely the Philippine General 
Hospital and the provincial hospital in 
Laguna.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's application to 
reopen claims of service connection for 
pterygium and hypertension under the 
standard set for in Hodge, supra.

If any benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran an opportunity to respond.  The case should then be 
returned to the Board for further consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

